department of the treasu washington dc contact person telephone number in reference to date t ep ra t3 of 2h internal_revenue_service vie legend taxpayer a taxpayer b taxpayer c taxpayer d date date date ira x company m dear this is in response to the your behalf by your authorized representative as supplemented by correspondence dated in which you seek a ruling under sec_401 of the internal_revenue_code the following facts and representations support your ruling_request request for letter_ruling submitted on taxpayer a whose date of birth was date died on date taxpayer a was the owner of ira x maintained with company m as of her date of death on or about date taxpayer a named her children taxpayers b c and d as the beneficiaries of her ira x each of the three beneficiaries was to receive an equal share of taxpayer a’s ira x page taxpayer a received distributions from her ira x which were intended to meet the minimum_required_distribution requirements through calendar_year with respect to said required distributions taxpayer a’s life expectancy was being recalculated ira x remains in existence taxpayer c and taxpayer d each intend to transfer by means of trustee-to-trustee transfers his share of taxpayer a’s ira x into an individual_retirement_arrangement ira set up and maintained in the name of taxpayer a taxpayer c will be the sole beneficiary of one of the transferee iras and taxpayer d will be the sole beneficiary of the second transferee ira the transfers will be accomplished no later than date the share of taxpayer c and the share of taxpayer d will each be allocated gains losses_and_expenses of ira x computed beginning with taxpayer a’s date of death and ending with the actual date s of transfer taxpayer b will become the sole beneficiary of ira x as a result of the transfers beginning with calendar_year taxpayer c will receive distributions from the ira set up in the name of taxpayer a and maintained for his benefit which distributions will be based on his remaining life expectancy based on the above facts and representations you through your authorized representative request the following letter_ruling that taxpayer c will comply with the requirements of code sec_401 made applicable to iras pursuant to code sec_408 as long as he receives distributions of the account balance in the ira to be set up for his benefit after the trustee-to-trastee transfers referenced above beginning no later than date over a period of time not longer than his remaining life expectancy with respect to your ruling_request sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i gi will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of page such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age sec_401 -1 of the proposed income_tax regulations question and answer d-3 provides that for purposes of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be determined as of the plan participant’s ira holder’s required_beginning_date sec_401 -1 of the proposed_regulations q a f-1 a provides that where an employee’s benefit is in the form of an individual_account and is to be distributed over a period not extending beyond the life expectancy of the employee or the joint life and last survivor expectancy of the employee and his designated_beneficiary the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and for each succeeding calendar_year must be at least equal to the quotient obtained by dividing the employee’s benefit by the applicable life expectancy sec_1_401_a_9_-1 of the proposed_regulations q a f-1 d provides that the term applicable life expectancy means the life expectancy or the joint and last survivor expectancy determined in accordance with e-1 through e-5 of the proposed_regulations reduced by one for each calendar_year which has elapsed since the date on which the life expectancy or joint and last survivor expectancy was calculated however pursuant to e-6 through e-8 life expectancy is recalculated the applicable life expectancy will be the life expectancy so recalculated sec_1_401_a_9_-1 of the proposed_regulations qs as e-3 and e-4 provide that life expectancies for purposes of determining required distributions under sec_401 must be computed by used of the expected_return multiples in tables v and vi of sec_1_72-9 code sec_401 provides in general that the life expectancy of a plan participant or ira holder and his spouse may be recalculated but not more frequently than annually sec_1_401_a_9_-1 of the proposed_regulations q a e-6 provides in general that an employee’s life expectancy and his spouse’s life expectancy may be recalculated in accordance with code sec_401 but not more frequently than annually page code sec_401 provides in general that where distributions have begun under subparagraph a ii and the employee ira holder dies before his entire_interest has been distributed to him then the remaining portion of such interest will be distributed at least as rapidly as under the method of distributions being used under subparagraph a ii as of the date of death sec_1_401_a_9_-1 of the proposed_regulations q a b-5 provides in pertinent part that distributions are treated as having begun in accordance with sec_401gi on the employee’s ira holder’s required_beginning_date even though distributions may actually have been made before that date sec_1_401_a_9_-1 of the proposed_regulations q a h-2 provides in short that if separate_accounts are maintained such separate_accounts need not be aggregated for purposes of determining whether distributions from one separate_account satisfy the minimum required distributions rules of code sec_401 sec_1_401_a_9_-1 of the proposed_regulations q a h-2a provides in short that for purposes of code sec_401 a separate_account in an individual_account is a portion of an employee’s benefit determined by an acceptable separate_accounting including allocating investment gains and losses and contributions and forfeitures on a pro_rata basis in a reasonable and consistent manner between such portion and any other_amounts in this case on date which was prior to her required_beginning_date as that term is defined in code sec_401 taxpayer a named taxpayers b c and d as the beneficiaries of her ira x taxpayer a died during calendar_year after receiving a calendar_year ira x distribution taxpayers b c and d intend to divide ira x among themselves with each receiving an equal share thereof said equal shares will include a proportionate share of ira x gains losses_and_expenses computed beginning with taxpayer a’s date of death based on the above the service concludes with respect to your ruling_request as follows that taxpayer c will comply with the requirements of code sec_401 made applicable to iras pursuant to code sec_408 as long as he receives distributions of the account balance in the ira to be maintained on his behalf after the trustee-to-trustee transfers referenced above beginning no later than date over a period of time not longer than his remaining life expectancy ok page this ruling letter assumes that ira x either has or will meet the tequirements of code sec_408 at all times relevant thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent as such it does not address the tax consequences if any of the transaction described herein to either taxpayer b or taxpayer d pursuant to a power of attomey on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form of
